           Case 1:20-cv-06649-CM Document 4 Filed 10/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GEORGE BURNS,

                                 Plaintiff,
                                                                    20-CV-6649 (CM)
                     -against-
                                                           ORDER OF DISMISSAL UNDER
WESTCHESTER COUNTY DEPARTMENT                                  28 U.S.C. § 1915(g)
OF SOCIAL SERVICES,

                                 Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently detained in the Anna M. Kross Center on Rikers Island, brings this

action pro se. Plaintiff also requests to proceed without prepayment of fees, that is, in forma

pauperis (“IFP”). Plaintiff is barred, however, from filing any new action IFP while a prisoner.

See Burns v. Schell, ECF 1:20-CV-5582, 7 (S.D.N.Y. Oct. 28, 2020). That order relied on 28

U.S.C. § 1915(g), which provides that:

       In no event shall a prisoner bring a civil action [IFP] if the prisoner has, on 3 or
       more prior occasions, while incarcerated or detained in any facility, brought an
       action or appeal in a court of the United States that was dismissed on the grounds
       that it is frivolous, malicious, or fails to state a claim upon which relief may be
       granted, unless the prisoner is under imminent danger of serious physical injury.

       Although Plaintiff filed this new action seeking IFP status, his complaint does not show

that he is in imminent danger of serious physical injury. 1 Instead, Plaintiff alleges that

Defendants violated his rights in February 2019, when they suspended his Medicaid benefits

without a fair hearing. Plaintiff is therefore barred from filing this action IFP.




       1
        An imminent danger is one “existing at the time the complaint is filed.” Malik v.
McGinnis, 293 F.3d 559, 563 (2d Cir. 2002). A danger “that has dissipated by the time a
complaint is filed” is not sufficient. Pettus v. Morgenthau, 554 F.3d 293, 296 (2d Cir. 2009).
              Case 1:20-cv-06649-CM Document 4 Filed 10/30/20 Page 2 of 2




                                           CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court denies Plaintiff’s request to proceed IFP, and the complaint is dismissed

without prejudice under the PLRA’s “three-strikes” rule. See 28 U.S.C. § 1915(g). 2 Plaintiff

remains barred from filing any future action IFP while in custody, unless he is under imminent

threat of serious physical injury. 3 Id.

         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:       October 30, 2020
             New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




         2
          Plaintiff may commence a new action by paying the filing fee. If Plaintiff does so, that
complaint will be reviewed under 28 U.S.C. § 1915A, which requires the Court to dismiss any
civil rights complaint from a prisoner if it “(1) is frivolous, malicious, or fails to state a claim
upon which relief may be granted; or (2) seeks monetary relief from a defendant who is immune
from such relief.” 28 U.S.C. § 1915A(b).
         3
         The Court may bar any vexatious litigant (including a nonprisoner) from filing future
actions (even if the filing fee is paid) without first obtaining leave from the Court. See In re
Martin-Trigona, 9 F.3d 226, 227-30 (2d Cir. 1993) (discussing sanctions courts may impose on
vexatious litigants, including “leave of court” requirement).


                                                  2
